              Case 2:20-cr-00004-RAJ Document 45 Filed 09/30/20 Page 1 of 1




1                                                                  The Honorable Richard A. Jones
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
8
                                      AT SEATTLE
9
     UNITED STATES OF AMERICA,                        CASE No. CR20-04 RAJ
10
                                 Plaintiff,           ORDER EXTENDING
11
                                                      BRIEFING SCHEDULE
12                        v.

13 WILLIAM GALE,
                                 Defendant.
14
15
            Having considered the government’s Unopposed Motion to Extend Time to Respond
16
     to Defendant’s Motion for Release Pursuant to 18 U.S.C. 3164, Dkt. 43, the Court ORDERS:
17
            The government’s unopposed motion (Dkt. #44) is GRANTED. The government
18
     shall file its responsive brief by October 8, 2020. The defendant should file his reply, if any,
19
     by October 9, 2020, and the motion is renoted for October 9, 2020.
20
            DATED this 30th day of September, 2020.
21
22
23
                                                       A
                                                       The Honorable Richard A. Jones
24                                                     United States District Judge
25
26
27
28

      ORDER EXTENDING BRIEFING SCHEDULE
      United States v. Gale, CR20-04 RAJ - 1
